DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims filed April 22, 2022 is received and entered.
2.	Claims1, 3, 6 – 7, 12 – 13, and 17 – 18 are amended.  Claims 19 – 20 and 23 – 24 are cancelled.  Claims 1 – 18 and 21 – 22 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendments
4.	The Double Patenting Warning regarding claims 17 and 22 is WITHDRAWN in view of the Amendment.
5.	The rejections of claims 3 – 4, 6 – 10, and 12 – 14 under 35 USC 112(b) are WITHDRAWN in view of the Amendment.
6.	On pages 9 – 10 of the Response, Applicant argues that Herman fails to teach the newly added subject matter of claim 1 because the “side surfaces” are purportedly a left and right side and the wires 2111-2171 would interfere with any modifications for these “side surfaces” to align with one another.
Applicant’s arguments have been fully considered and are persuasive in view of the newly added subject matter.  However, upon further consideration, a new ground(s) of rejection is made in view of Huang (U.S. Pub. 2013/0141369).

Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 1 – 2, 5 – 16, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Herman (U.S. Pub. 2013/0234738) in view of Huang (U.S. Pub. 2013/0141369).
Regarding claim 1, Herman teaches: a touch electrode structure (Title; Abstract; FIG. 1), comprising:
a plurality of touch electrode blocks electrically insulated from each other (FIGS. 2, 4; paragraph [0026]; electrode group 21 includes electrodes 213 – 217 [electrode blocks].  Each electrode 213 – 217 is electrically insulated from adjacent electrodes by the illustrated gaps),
wherein each of the plurality of touch electrode blocks comprises a main body portion extending along a first direction(FIGS. 2, 4; paragraph [0029]; each of electrodes 213 – 217 includes a main body portion.  Specifically, electrode 213 includes main electrode 2133 [main body portion] extending horizontally [first direction]) and a sawtooth portion electrically connected to the main body portion (FIGS. 2, 4; paragraph [0029]; each of electrodes 213 – 217 include a sawtooth portion electrically connected to the main body portion.  Specifically, electrode 213 includes sub electrodes 2135 and 2137 [sawtooth portion] that are connected to main electrode 2133 [main body portion]), and the sawtooth portions opposite to each other in adjacent touch electrode blocks are nested with each other (FIGS. 2, 4; the sawtooth portions of electrodes 213 – 217 are nested with each other, as illustrated),
wherein adjacent touch electrode blocks comprise a first touch electrode block having a first main body portion, and a second touch electrode block having a second main body portion, each of the first main body portion and the second main body portion has a first side surface and a second side surface opposite to each other in the first direction (FIGS. 3, 4; paragraph [0029]; as set forth above, each of electrodes 213 – 217 include a “main body portion” such as 2113 and 2133.  In this case, the “first main body portion” corresponds to the main body portion of electrode 213 and the “second main body portion” corresponds to the main body portion of electrode 215.  Each of the “main body portions” have left and right sides opposite to each other in a horizontal [first] direction),
wherein the first side surfaces of the first main body portion and the second main body portion are arranged in a second direction perpendicular to the first direction and the second side surfaces of the first main body portion and the second main body portion are also arranged in the second direction perpendicular to the first direction (FIGS. 3, 4; paragraph [0029]; the top and bottom sides of each of the “first main body portion” corresponding to the main body portion of electrode 213 and the “second main body portion” corresponding to the main body portion of electrode 215 extend vertically [second direction] which is perpendicular to the “first direction”).
Herman fails to explicitly disclose that with the above arrangement: the first and second side surfaces of the first and second main body portions are respectively aligned.
However, Herman discloses that the entire purpose of the invention is to reduce an area of electrode wires to avoid reduced areas for electrodes (paragraph [0035]).
In a related field of endeavor, Huang discloses a touch sensor device that includes an interlaced electrode arrangement (FIG. 3; paragraph [0035]).
With regard to claim 1, Huang teaches: the first and second side surfaces of the first and second main body portions are respectively aligned (FIGS. 3, 5A, 6B; paragraphs [0023], [0033] – [0035]; adjacent sensing electrode patterns 102/104 each have at least one non-linear edge which are wedged / interlaced with one another.  Each first sensing electrode pattern has the exact same shape and size such that each electrode in a column includes left-most edges that are vertically aligned with another and right-most edges that are vertically aligned with another.  To accomplish this, traces 107 are arranged along the edges of the sensing electrode patterns 102/104 to connect sensing electrode patterns 102/104 to an exterior circuit.  Traces 107 are arranged in such a manner to simply manufacturing, reduce manufacturing costs, and reduce visibility of the electrodes and traces).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Huang to yield predictable results.  Specifically, the teachings of a touch electrode structure having interleaved electrodes with a sawtooth shape, as taught by Herman, are known.  Additionally, the teachings of a touch electrode structure having interleaved electrodes with an identical shape such that in a column of electrodes the left-most edges are vertically aligned and the right-most edges are vertically aligned due to the arrangement and placement of traces/wires, as taught by Huang, are known as well.  The combination of the known teachings of Herman and Huang would yield the predictable result of a touch electrode structure having interleaved electrodes with a sawtooth shape such that in a column of electrodes the left-most edges are vertically aligned and the right-most edges are vertically aligned due to the arrangement and placement of traces/wires.  In other words, it would have been obvious to modify the particular placement and arrangement of the traces of Herman to eliminate any reduction of the area of the electrodes of Herman, which is a disclosed goal and benefit thereof, such that the sawtooth-shaped electrodes of Herman would have the exact same shape and therefore would have left and right edges respectively aligned.  Such a combination merely requires the arrangement and placement of traces/wires of Huang so that the electrodes of Herman have an identical shape and therefore aligned left and right edges.  Furthermore, this combination is suggested by the references through Herman’s desires to reduce an area of electrode wires to avoid reduced areas for electrodes (paragraph [0035]) in conjunction with Huang’s disclosed benefit of simplifying manufacturing, reducing manufacturing costs, and reducing visibility of the electrodes and traces.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Huang to yield the aforementioned predictable results.
Regarding claim 2, Herman teaches: wherein the sawtooth portion comprises a plurality of protrusions extending in a direction from the main body portion to a position away from the main body portion (FIG. 4; as illustrated, each of the sub electrode 2135 and 2137 [sawtooth portion] include a plurality of protrusions extending away from the main electrode 2133 [main body portion]).
Herman fails to explicitly disclose: the main body portion and each of the plurality of protrusions both comprise a grid structure, and the grid structure comprises grid lines and a hollow region.
However, Huang teaches: the main body portion and each of the plurality of protrusions both comprise a grid structure, and the grid structure comprises grid lines and a hollow region (FIGS. 6A, 6B; paragraphs [0023], [0031], [0034]; sensing electrode layer is formed by patterning a metal mesh layer.  This mesh layer has grid lines and square hollow areas therebetween, as illustrated).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Huang to yield predictable results.  Specifically, the teachings of a touch electrode structure having interleaved electrodes with a sawtooth shape, as taught by Herman, are known.  Additionally, the teachings of a touch electrode structure having electrodes formed of a mesh having electrode wires and hollow regions, as taught by Huang, are known as well.  The combination of the known teachings of Herman and Huang would yield the predictable result of a touch electrode structure having interleaved electrodes with a sawtooth shape formed of a mesh having electrode wires and hollow regions.  In other words, it would have been obvious to form the electrodes of Herman using the mesh pattern of Huang.  Such a combination merely requires a simple substitution of the known electrode make-up of Huang for the generic electrodes of Herman.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Huang to yield the aforementioned predictable results.
Regarding claim 5, Herman teaches: wherein the main body portion has an outer contour of a rectangle or a parallelogram (FIG. 4; main electrode 2133 [main body portion] is rectangular),
the main body portion comprises two first edges opposite to each other and two second edges opposite to each other, a length of the first edges is greater than a length of the second 291734-636 (C19W4058.02US) edges (FIG. 4; as illustrated, main electrode 2133 [main body portion] of electrode 213 has two horizontal sides [two first edges] that are greater in length than two vertical sides [two second edges]), the first edges are provided with the sawtooth portion, and the sawtooth portion provided on the first edges is a first sawtooth portion (FIG. 4; as illustrated, sub electrodes 2135 and 2137 [sawtooth portion] of electrode 213 are provided on the two first edges of main electrode 2133 [main body portion]).
Regarding claim 6, Herman teaches: wherein the first sawtooth portion comprises a plurality of the protrusions (FIG. 4; as illustrated, each of the sub electrode 2135 and 2137 [sawtooth portion] include a plurality of protrusions), and on the same first edge, adjacent protrusions have an equal distance (FIGS. 4, 4C, 4D; paragraph [0039]; the distance between adjacent protrusions of the sub electrode 2135 and 2137 [sawtooth portion] is selected to be 2 mm [equal distance]).
Regarding claim 7, Herman teaches: wherein the first sawtooth portion comprises one first protrusion or two first protrusions disposed on the same first edge, one of the protrusions on one end of the same first edge is the one first protrusion, or two of the protrusions on two ends of the same first edge are the two first protrusions; one or more protrusions on the same first edge except for the one or two first protrusions are one or more second protrusions (FIG. 4; paragraph [0029]; as set forth above, the “sawtooth portion” includes electrode 213 includes sub electrodes 2135 and 2137.  Sub electrodes 2135 and 2137 protrude from main electrode 2133.  Sub electrode 2137 includes two first protrusions on the outer edges that are approximately shaped as right triangles and includes two second protrusions on the interior that are approximately shaped as isosceles triangles).  
Herman fails to explicitly disclose: an area of each first protrusion is half of an area of each second protrusion.
However, as illustrated, the area of each of the “first protrusions” is approximately half of the area of each “second protrusion”.
Please see MPEP §2144.04(IV)(B) which refers to case law that has held that a mere change in shape was a matter of obvious design choice absent evidence that the particular configuration is significant.
There is no significance in Applicant’s disclosure to the requirement that the area of the first protrusion be half the area of the second protrusion.  This requirement is merely a design choice.  Since Herman explicitly discloses a configuration that is almost exactly half, a slight change of the shape of the first protrusion of Herman would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention.
Regarding claim 8, Herman teaches: wherein an extension length of the first protrusion from the first edge and an extension length of the second protrusion from the same first edge are equal (FIG. 4; as illustrated, all protrusions have the same extension length).
Herman fails to explicitly disclose: width of the first protrusion in an extension direction of the first edge is half of a width of the second protrusion in the extension direction of the same first edge.
However, as illustrated, the width of each of the “first protrusions” is approximately half of the area of each “second protrusion”.
Please see MPEP §2144.04(IV)(B) which refers to case law that has held that a mere change in shape was a matter of obvious design choice absent evidence that the particular configuration is significant.
There is no significance in Applicant’s disclosure to the requirement that the width of the first protrusion be half the area of the second protrusion.  This requirement is merely a design choice.  Since Herman explicitly discloses a configuration that is almost exactly half, a slight change of the shape of the first protrusion of Herman would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention. 
Regarding claim 9, Herman teaches: wherein a shape of the second protrusion is approximately an isosceles triangle, an isosceles trapezoid or a rectangle (FIG. 4; as illustrated, the shape of the second protrusion is approximately an isosceles triangle or an isosceles trapezoid),
a shape of the first protrusion is approximately a right triangle, a right trapezoid or a rectangle (FIG. 4; as illustrated, the shape of the first protrusion is approximately a right triangle or a right trapezoid).
Regarding claim 10, Herman teaches: wherein the plurality of touch electrode blocks have the same shape (FIGS. 2, 4; each of the electrodes 213 – 217 [touch blocks] have the same general shape), and each of the plurality of touch electrode blocks comprises one first protrusion on one end of the same first edge (FIGS. 2, 4; each of the electrodes 213 – 217 [touch blocks] include one of the first protrusions on a left side of a lower first edge).
Regarding claim 11, Herman fails to explicitly disclose: wherein the second edges of 301734-636 (C19W4058.02US) the main body portion are also provided with the sawtooth portion, and the sawtooth portion provided on the second edges is a second sawtooth portion.
However, in a related field of endeavor, Huang discloses: a co-plane single touch layer touch sensor (FIG. 3; paragraph [0013]).
With regard to claim 11, Huang teaches: wherein the second edges of 301734-636 (C19W4058.02US) the main body portion are also provided with the sawtooth portion, and the sawtooth portion provided on the second edges is a second sawtooth portion (FIG. 3; paragraph [0023], [0024]; each electrode pattern 102 has protrusions in both vertical directions and both horizontal directions.  These protrusions may be formed in any type of geometric shape).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Huang to yield predictable results.  Specifically, the teachings of a touch electrode structure having interleaved electrodes with a sawtooth shape, as taught by Herman, are known.  Additionally, the teachings of a touch electrode structure having electrodes that are interleaved in both vertical and horizontal directions, as taught by Huang, are known as well.  The combination of the known teachings of Herman and Huang would yield the predictable result of a touch electrode structure having interleaved sawtooth shaped electrodes in both vertical and horizontal directions.  In other words, it would have been obvious to modify the particular shape of the electrodes of Huang to have a sawtooth shape as disclosed by Herman.  Such a combination merely requires a simple substitution of one known interleaved shape of electrodes for another.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Huang to yield the aforementioned predictable results.
Regarding claim 12, the combination of Herman and Huang teaches: wherein the second sawtooth portion comprises a plurality of the protrusions (Herman; FIG. 4; as illustrated, each of the sub electrode 2135 and 2137 [sawtooth portion] include a plurality of protrusions.  Huang; FIG. 3; paragraphs [0023], [0024]; the protrusions of each electrode 102 extend in both vertical and horizontal directions), and on the same second edge, adjacent protrusions have an equal distance (Herman; FIGS. 4, 4C, 4D; paragraph [0039]; the distance between adjacent protrusions of the sub electrode 2135 and 2137 [sawtooth portion] is selected to be 2 mm [equal minimum distance].  When combined with Huang, it would have been obvious to apply a minimum distance between adjacent protrusions to accommodate protrusions of an adjacent electrode).
Regarding claim 13, the combination of Herman and Huang teaches: wherein the second sawtooth portion comprises one third protrusion or two third protrusions disposed on the same second edge, one of the protrusions on one end of the same second edge is the one third protrusion, or two of the protrusions on two ends of the same second edge are the two third protrusions; one or more protrusions on the same second edge except the one or two third protrusions are one or more fourth protrusions (Herman; FIG. 4; paragraph [0029]; as set forth above, the “sawtooth portion” includes electrode 213 includes sub electrodes 2135 and 2137.  Sub electrodes 2135 and 2137 protrude from main electrode 2133.  Sub electrode 2137 includes two first protrusions on the outer edges that are approximately shaped as right triangles and includes two second protrusions on the interior that are approximately shaped as isosceles triangles.  When this shape is applied to the horizontal protrusions of Huang, this same relationship would be present in the second sawtooth portion with at least one third protrusions on the outer edges that is approximately shaped as a right triangle and at least one fourth protrusion on the interior that is approximately shaped as an isosceles triangle).
Herman fails to explicitly disclose: an area of each third protrusion is half of an area of each fourth protrusion.
However, in the combination of Herman and Huang, the area of each of the “third protrusions” is approximately half of the area of each “fourth protrusion”.
Please see MPEP §2144.04(IV)(B) which refers to case law that has held that a mere change in shape was a matter of obvious design choice absent evidence that the particular configuration is significant.
There is no significance in Applicant’s disclosure to the requirement that the area of the third protrusion be half the area of the fourth protrusion.  This requirement is merely a design choice.  Since the combination of Herman and Huang teaches a configuration that is almost exactly half, a slight change of the shape of the third protrusion of Herman in combination with Huang would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention.
Regarding claim 14, the combination of Herman and Huang teaches: wherein an extension length of the third protrusion from the second edge and an extension length of the fourth protrusion from the same second edge are equal (Herman; FIG. 4; as illustrated, all protrusions have the same extension length.  When applied to Huang, the horizontal protrusions would also have the same extension length).
Herman fails to explicitly disclose: a width of the third protrusion in an extension direction of the second edge is half of a width of the fourth protrusion in the extension direction of the same second edge.
However, in the combination of Herman and Huang, the width of each of the “third protrusions” is approximately half of the width of each “fourth protrusion”.
Please see MPEP §2144.04(IV)(B) which refers to case law that has held that a mere change in shape was a matter of obvious design choice absent evidence that the particular configuration is significant.
There is no significance in Applicant’s disclosure to the requirement that the width of the third protrusion be half the width of the fourth protrusion.  This requirement is merely a design choice.  Since the combination of Herman and Huang teaches a configuration that is almost exactly half, a slight change of the shape of the third protrusion of Herman in combination with Huang would have been obvious to a person of ordinary skill in the art prior to the effective filing date of Applicant’s claimed invention.
Regarding claim 15, Herman teaches: wherein the plurality of touch electrode blocks have the same or substantially the same shape of outer contours (FIGS. 2, 4; as illustrated, each of the electrodes 213 – 217 [electrode blocks] has substantially the same shape of outer contours, i.e., rectangular with sawtooth portions).  
Regarding claim 16, Herman teaches: wherein each of the plurality of touch electrode blocks has an outer contour with a substantially axisymmetric shape (FIGS. 2, 4; as illustrated, the shape of each electrode 213 – 217 is such that the outer contour thereof has a substantially axisymmetric shape).  
Regarding claim 22, Herman teaches: a touch display device, comprising the touch electrode structure according to claim 1 (paragraph [0003]; the disclosure therein is directed towards touch panels integrated with an LCD panel). 

9.	Claims 3 – 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Huang, as applied to claim 1 above, and further in view of Choi et al. (U.S. Pub. 2018/0188852).
Regarding claim 3, neither Herman nor Huang explicitly disclose: wherein the grid lines comprise a plurality of sawtooth strips, each of the plurality of sawtooth strips comprises an extension portion and a corner portion, the extension portions of adjacent sawtooth strips are spaced apart from each other, and at least one corner portion of each sawtooth strip is connected to the corner portion of the sawtooth strip adjacent thereto to form the grid lines.
However, in a related field of endeavor, Choi discloses a touch sensing electrode structure (Title).
With regard to claim 3, Choi teaches: wherein the grid lines comprise a plurality of sawtooth strips, each of the plurality of sawtooth strips comprises an extension portion and a corner portion, the extension portions of adjacent sawtooth strips are spaced apart from each other, and at least one corner portion of each sawtooth strip is connected to the corner portion of the sawtooth strip adjacent thereto to form the grid lines  (FIGS. 1, 2, 6; paragraphs [0053], [0055], [0056];as set forth above, the “grid lines” include neighboring electrode 10 and connecting electrode 20.  The neighboring electrodes 10 are the “sawtooth strips” and each neighboring electrode includes patterns 13 and 15 [extension portions] and convex portions 30 and concave portions 35 [corner portions].  Each convex or concave portion 30 / 35 is connected to a convex or concave portion 30 / 35 of an adjacent neighboring electrode 10 [sawtooth strip]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman, Huang, and Choi to yield predictable results.  Specifically, the teachings of a touch electrode structure having interleaved electrodes with a sawtooth shape, as taught by Herman, are known.  Additionally, the teachings of a touch electrode structure having electrodes formed of a mesh having electrode wires and hollow regions, as taught by Choi, are known as well.  The combination of the known teachings of Herman and Choi would yield the predictable result of a touch electrode structure having interleaved electrodes with a sawtooth shape formed of a mesh having electrode wires and hollow regions.  In other words, it would have been obvious to form the electrodes of Herman using the mesh pattern of Choi.  Such a combination merely requires a simple substitution of the known electrode make-up of Choi for the generic electrodes of Herman.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman, Huang, and Choi to yield the aforementioned predictable results.
Regarding claim 4, neither Herman nor Choi explicitly disclose: wherein, in the sawtooth portion, an extension direction of each of the plurality of sawtooth strips is consistent with an extension direction of each protrusion; in the main body portion, the extension direction of each of the plurality of sawtooth strips intersects with an extension direction of an outer contour of the main body portion.
However, Choi teaches: wherein, in the sawtooth portion, an extension direction of each of the plurality of sawtooth strips is consistent with an extension direction of each protrusion (FIG. 6; as illustrated, an extension direction of the sawtooth strips is vertical which is the same as the extension direction of the unit cells 110 [protrusion]);
in the main body portion, the extension direction of each of the plurality of sawtooth strips intersects with an extension direction of an outer contour of the main body portion (FIG. 6; as illustrated, an extension direction of the sawtooth strips is vertical which intersects a horizontal extension direction of the outer contour of the main body portion of the electrode cells 120, when applied to Herman). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman, Huang and Choi to yield predictable results for at least the reasons set forth above with regard to claim 3.
Regarding claim 21, Herman teaches: wherein, upon the sawtooth portion comprising a protrusion extending in a direction from the main body portion to a position away from the main body portion (FIG. 4; as illustrated, each of the sub electrode 2135 and 2137 [sawtooth portion] include a plurality of protrusions extending away from the main electrode 2133 [main body portion]), the touch blocks are arranged in a column direction (FIG. 2; as set forth above, electrodes 213 – 217 correspond to the touch blocks and, as illustrated, are arranged in a column direction), wherein the leads have consistent shapes (FIG. 2; paragraph [0034]; the shapes of wires 2131 – 2171 are consistent).
Herman fails to explicitly disclose: the main body portion and the protrusion both comprise a grid structure, the grid structure comprises grid lines and a hollow region.
However, Huang teaches: the main body portion and the protrusion both comprise a grid structure, and the grid structure comprises grid lines and a hollow region (FIGS. 6A, 6B; paragraphs [0023], [0031], [0034]; sensing electrode layer is formed by patterning a metal mesh layer.  This mesh layer has grid lines and square hollow areas therebetween, as illustrated).

Neither Herman nor Huang explicitly disclose: the grid lines comprise a plurality of sawtooth strips extending in a column direction, the plurality of sawtooth strips have consistent shapes. 
However, Choi teaches: the main body portion and each of the plurality of protrusions both comprise a grid structure, and the grid structure comprises grid lines and a hollow region (FIGS. 2, 6; paragraphs [0053], [0054], [0081]; electrodes 120 are formed of a mesh structure having electrode lines 10 and connecting electrodes 20 [grid lines] with concave polygonal patterns [hollow region] as spaces therebetween),
the grid lines comprise a plurality of sawtooth strips extending in a column direction, the plurality of sawtooth strips have consistent shapes (FIGS. 1, 2; paragraphs [0053], [0055], [0056]; as set forth above, the “grid lines” include neighboring electrode 10 and connecting electrode 20.  The neighboring electrodes 10 are the “sawtooth strips” which extend in a column direction and have a consistent repeating shape).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman and Huang to yield predictable results for at least the reasons set forth above with regard to claim 2.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman, Huang, and Choi to yield predictable results for at least the reasons set forth above with regard to claim 3.

10.	Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Herman in view of Huang, as applied to claim 1 above, and further in view of Wang et al. (U.S. Pub. 2016/0274715).
Regarding claim 17, Herman teaches: a touch screen, comprising the touch electrode structure according to claim 1 (paragraph [0003]; the disclosure therein is directed towards touch panels integrated with an LCD panel), a plurality of leads (FIG. 2; paragraph [0034]; wires 2131 – 2171).
Neither Herman nor Huang explicitly disclose: the plurality of leads underlying the touch electrode structures, and an insulating layer between the plurality of leads and the touch electrode structure, wherein the plurality of touch electrode blocks of the touch electrode structure are electrically connected to the plurality of leads through a plurality of via structures penetrating through the insulating layer.
However, Wang teaches: the plurality of leads underlying the touch electrode structures, and an insulating layer between the plurality of leads and the touch electrode structure, wherein the plurality of touch electrode blocks of the touch electrode structure are electrically connected to the plurality of leads through a plurality of via structures penetrating through the insulating layer (FIG. 1; Abstract; paragraph [0033]; self-capacitance electrodes 05 are touch electrodes.  Wires 06 [leads] are disposed beneath electrodes 05 and are connected thereto.  Vias are formed in an insulating layer to connect wires 06 [leads] to electrodes 05).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman, Huang, and Wang  to yield predictable results.  Specifically, the teachings of a touch electrode structure having interleaved electrodes with a sawtooth shape that maximizes the surface areas of the electrode based on the arrangement and placement of traces / wires, as taught by the combination of Herman and Huang, are known.  Additionally, the teachings of a touch electrode structure having traces / wires connected to and disposed beneath respective electrodes and connected thereto by vias formed in an insulating layer between the wires and electrodes, as taught by Wang, are known as well.  The combination of the known teachings of Herman, Huang, and Wang would yield the predictable result of a touch electrode structure having interleaved electrodes with a sawtooth shape that maximizes the surface area of the electrodes based on the arrangement and placement of traces / wires by having the traces / wires connected to and disposed beneath respective electrodes and connected thereto by vias formed in an insulating layer between the wires and electrodes.  In other words, it would have been obvious to utilize the trace / wire configuration utilizing via holes, as taught by Wang, to further ensure the maximization of the surface area of the electrodes of Herman.  Such a modification simply substitutes one known electrode-wire configuration for another to improve the disclosed benefit of Herman.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Herman, Huang, and Wang  to yield the aforementioned predictable results.
Regarding claim 18, Herman teaches: wherein the leads and the touch electrode blocks are electrically connected in one-to-one correspondence (FIG. 2; paragraph [0034]; each of electrodes 213 – 217 [electrode blocks] is electrically connected to a corresponding wire 2131 – 2171 in a 1:1 correspondence).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626